DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2 “2019, which” should be - - 2019, now U.S. Patent No. 11,064,767, which - -.
Appropriate correction is required.

Claim Objections

Claim 6 is objected to because of the following informalities:
Claim 6, line 8 “second positon” should be - - second position - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (KR 10-1723579 cited by applicant).
Regarding claim 1, Ha et al. discloses a fastening device, comprising: 
a case unit (see annotated Fig. 3a), comprising: 
a wall forming a receiving space and comprising a plurality of teeth (see annotated Fig. 3a); 
an upper opening communicated with the receiving space (see annotated Fig. 3a); and 
a lower opening opposite to the upper opening and communicated with the receiving space (see annotated Fig. 3a); and 
a spool within the receiving space (see annotated Fig. 3a); 
wherein the spool is configured to be put into the receiving space, and when the spool is moved upward, a lower edge of each of the teeth contacts the spool to prohibit the spool from leaving the receiving space from the upper opening (see annotated Fig. 3a and Fig. 4a).  
Regarding claim 3, Ha et al. discloses, further comprising: 
a knob covering the case unit (see annotated Fig. 3b); and 
an engaging unit within the receiving space, the engaging unit coupled to the knob and comprising a first driving portion (see annotated Fig. 3b); 
wherein the spool comprises a second driving portion corresponding to the first driving portion, an operation of the knob causes movement of the engaging unit along an axial direction, when the engaging unit is in a low position, the first driving portion is engaged with the second driving portion and the engaging unit corresponds to the teeth such that the engaging unit is engaged with at least one of the teeth to prohibit the spool from rotating in a first direction, rotation of the knob in a second direction opposite to the first direction causes the engaging unit to disengage from the at least one of the teeth such that rotation of the spool in the second direction is allowed (see annotated Fig. 3a and Fig. 4b).  
Regarding claim 4, Ha et al. discloses, wherein when the knob is pulled upward from a first position to a second position, the engaging unit is allowed to switch from the low position to a high position, and when the engaging unit is in the high position, the engaging unit does not prohibit the spool from rotating in the first direction (see Figs. 4a and 4b).  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiyan (EP 3578069).
Regarding claim 1, Kaiyan discloses a fastening device, comprising: 
a case unit (see annotated Fig. 9), comprising: 
a wall forming a receiving space and comprising a plurality of teeth (see annotated Fig. 9); 
an upper opening communicated with the receiving space (see annotated Fig. 9); and 
a lower opening opposite to the upper opening and communicated with the receiving space (see annotated Fig. 9); and 
a spool within the receiving space (see annotated Fig. 3); 
wherein the spool is configured to be put into the receiving space, and when the spool is moved upward, a lower edge of each of the teeth contacts the spool to prohibit the spool from leaving the receiving space from the upper opening (see annotated Figs. 3 and 9).  
Regarding claim 2, Kaiyan discloses, wherein the wall comprises an inner annular groove, the inner annular groove comprises a ring edge, the spool comprises a lower ring portion, and the lower ring portion is received in the inner annular groove (see annotated Figs. 3 and 9).  
Regarding claim 3, Kaiyan discloses, further comprising: 
a knob covering the case unit (see annotated Fig. 3); and 
an engaging unit within the receiving space, the engaging unit coupled to the knob and comprising a first driving portion (see annotated Fig. 3); 
wherein the spool comprises a second driving portion corresponding to the first driving portion, an operation of the knob causes movement of the engaging unit along an axial direction, when the engaging unit is in a low position, the first driving portion is engaged with the second driving portion and the engaging unit corresponds to the teeth such that the engaging unit is engaged with at least one of the teeth to prohibit the spool from rotating in a first direction, rotation of the knob in a second direction opposite to the first direction causes the engaging unit to disengage from the at least one of the teeth such that rotation of the spool in the second direction is allowed (see annotated Figs. 3 and 9).  
Regarding claim 4, Kaiyan discloses, wherein when the knob is pulled upward from a first position to a second position, the engaging unit is allowed to switch from the low position to a high position, and when the engaging unit is in the high position, the engaging unit does not prohibit the spool from rotating in the first direction (see annotated Fig. 3).   
Regarding claim 5, Kaiyan discloses, further comprising at least one clamping pawl protruding downward, wherein the at least one clamping pawl is disposed at a main body of the engaging unit or an inner top of the knob, the spool further comprises an engaging portion, when the knob is in the first position, the at least one clamping pawl is coupled to the engaging portion, and when the knob is in the second position, the at least one clamping pawl is disengaged from the engaging portion (see annotated Fig. 3).  

    PNG
    media_image1.png
    621
    501
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    555
    472
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    386
    649
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    467
    606
    media_image4.png
    Greyscale

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677